Citation Nr: 1436383	
Decision Date: 08/14/14    Archive Date: 08/20/14

DOCKET NO.  11-15 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a right ankle disability (claimed as achilles tendonitis).

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a breast disability (claimed as fibroid cysts). 

3.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for migraine headaches.

4.  Entitlement to service connection for a right ankle disability.

5.  Entitlement to service connection for a breast disability.

6.  Entitlement to service connection for migraine headaches.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States

ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from May 1981 to January 1983, April 1990 to July 1990, and from January 1991 to April 1992, with periods of active duty for training (ACDUTRA) service from June 1978 to September 1978, November 1978 to December 1978, and from June 1985 to September 1985.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Waco, Texas Department of Veteran Affairs (VA) Regional Office (RO).  

The issues of entitlement to service connection for a right ankle disability and migraine headaches are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The AOJ denied the Veteran's claims of service connection for a right ankle disability, a breast disability, and migraine headaches in an August 2004 rating decision; the Veteran was properly informed of the decision, and her appellate rights, and did not file a timely appeal.

2.  Evidence received since the August 2004 decision is not duplicative of evidence previously submitted and relates to an unestablished fact necessary to substantiate the underlying claims of service connection for a right ankle disability, a breast disability, and migraine headaches.

3.  The Veteran's current residuals of a fibroid cyst at the right breast are related to fibroid cysts of the right breast treated during military service.


CONCLUSIONS OF LAW

1.  The August 2004 rating decision denying service connection for a right ankle disability, a breast disability, and migraine headaches is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103 (2013).

2.  New and material evidence has been received since the August 2004 decision for the Veteran's claims of service connection for a right ankle disability, a breast disability, and migraine headaches; the claim may be reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156(a) (2013).

3.  Service connection for a breast disability is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits, and applies to the instant claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  However, as some of the benefits sought are being granted (and the remaining matters on appeal are being remanded), there is no reason to belabor the impact of the VCAA on the matter; any notice defect or duty to assist failure is harmless.


Legal Criteria, Factual Background, and Analysis

The Board has reviewed the entire record, with an emphasis on the evidence relevant to this appeal.  Although the Board must provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, in the present claims.

New and Material Evidence

In general, unappealed rating decisions of the RO and the Board are final.  See 38 U.S.C.A. §§ 5108, 7104, 7105 (West 2002 & Supp. 2013).  In order to reopen a claim "new and material evidence" must be added to the record.  See 38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156.  The credibility of the evidence is presumed for the purpose of reopening.  See Justus v. Principi, 3 Vet. App. 510 (1992).

 The United States Court of Appeals for Veterans Claims (Court) clarified that the phrase "raises a reasonable possibility of substantiating the claim" in 38 C.F.R. § 3.156 is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court held that when evaluating the materiality of newly submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  See id., at 117.
The Veteran's original claim of service connection for a right ankle disability, a breast disability, and migraine headaches was denied by the AOJ in an August 2004 decision that found no evidence of a current diagnosis or treatment in service for any of the disabilities on appeal.  At the time, the evidence included service treatment records (STRs) and the letters associated with the Veteran's original claim.

Since that decision, postservice medical records (including VA examinations) have been associated with the claims file showing current diagnoses for breast cancer, fibroid cysts of the breasts and migraine headaches.  There are also notations of tendonitis and abnormal range of motion in the ankles.  As there were previously no postservice medical records associated with the claims file, this evidence is neither cumulative nor redundant.  Moreover, the Board notes that STRs do include notations of right achilles tendonitis, fibroid cysts in the breasts, and migraine headaches.  In light of the foregoing, and considering the low threshold under Shade, the Board finds the new evidence also relates to unestablished facts necessary to substantiate the Veteran's claim.  See id.  Therefore, the request to reopen the previously denied claims of entitlement to service connection for a right ankle disability, a breast disability, and migraine headaches is granted.  38 C.F.R. § 3.156(a).

Breast disability (claimed as fibroid cysts)

Applicable law provides that service connection will be granted if it is shown that the appellant suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To substantiate a claim of service connection, there must be evidence of the claimed disability; evidence of incurrence or aggravation of a disease or injury in service; and evidence of a nexus between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

STRs show the Veteran was diagnosed with a breast cyst in April 1982, and thereafter had a recurring lump in her right breast.  No pathology was noted at the time, but the cysts were noted as unusual.  In October 2004, the Veteran had a mass removed from her left breast, and was diagnosed with left-sided breast cancer.  On December 2010 VA examination, she was diagnosed with a history of fibrocystic disease, and a history of breast cancer.  In a March 2011 addendum opinion, the examiner also indicated the Veteran had residuals of a fibroid cyst at the right breast, and opined that "the fibrocystic changes of the right breast were the result of the fibrocystic disease diagnosed and treated during military service."  The Veteran has also submitted medical literature which indicates that fibrocystic breast conditions usually affect both breasts, and that even if they initially manifest on one side, both breasts eventually become equally fibrocystic.

It is not in dispute that the Veteran had right breast cysts in service, or that she currently has a breast disability; the Veteran was diagnosed with right breast cysts during service, and the December 2010 VA examiner provided a current diagnosis for residuals of fibroid cysts at the right breast.  Therefore, the only issue to be resolved is whether the two are related.  To that end, the Board notes that the VA examiner also provided a positive nexus opinion which reflects a familiarity with the history of the Veteran's disability.  Absent any medical evidence to the contrary, the Board finds this opinion is probative and persuasive in the matter.  Therefore, the Board finds the evidence is at least in relative equipoise as to whether the Veteran's current residuals of fibroid cysts at the right breast are related to her right breast cysts noted in service.  Resolving reasonable doubt in favor of the Veteran, service connection is warranted.


ORDER

Service connection for a breast disability (claimed as fibroid cysts) is granted.


REMAND

Certain STRs appear to be missing.  Specifically, there are no enlistment or separation examinations in the record for the Veteran's service from January 1991 to April 1992 or from April 1990 to July 1990 (or for her ACDUTRA service from June 1985 to September 1985).  The record reflects the AOJ was aware that a volume of STRs was missing, and, following unsuccessful attempts to secure it, issued a formal finding of unavailability.  However, that finding was made with respect to records dated from 1996 to September 2004, after the Veteran's most recent separation from active service.  Therefore, additional efforts should be made to secure the missing STRs from her active duty and ACDUTRA service noted above, as they are constructively of record.  To that end, the Board also notes that the Veteran has submitted additional STRs which were not included in the volumes secured by the AOJ, suggesting some outstanding STRs may be in her possession.

The Veteran's July 2010 VA ankle examination found no diagnosis of right achilles tendonitis, and therefore provided no nexus opinion.  However, it does not address whether any other current ankle disabilities were found.  Moreover, additional private treatment records received after the examination include notations of tendonitis as a documented problem, and an April 2006 treatment record indicated abnormal ankle range of motion bilaterally.  Therefore, the Board finds the July 2010 examination inadequate for rating purposes, and therefore a new examination is needed.

Finally, new evidence submitted since the prior denial shows a current diagnosis for migraine headaches, and notations of such during service.  Specifically, there is a notation of headaches with vomiting in February 1982, and several notations of migraine headaches in July and August of 1986.  The details of the Veteran's service in 1986 must be verified to determine whether such notations were made during a period of qualifying service.  In addition, the Board notes that the Veteran has not been afforded a VA examination for her migraines, and as the evidence suggests an injury in service and a current diagnosis, an examination (with a nexus opinion) is necessary.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Conduct an exhaustive search for any outstanding STRs, to specifically include STRs for the periods from June 1985 to September 1985, April 1990 to July 1990, and from January 1991 to April 1992.  The AOJ should also contact the Veteran and ask her to submit any such records in her possession.  All attempts to secure such records must be documented for the record, and any unavailability of such records must be explained.

2.  Then, ask the Veteran to identify any (and all) alleged periods of National Guard service during which she was treated for migraine headaches.  Then, ask the appropriate service department to verify (as to each period identified) whether or not it was federalized (and qualifying for VA benefits), to include full time service under 38 U.S.C.A. §§ 316, 502, 503, 504, or 505.  Specific periods for which verification should be sought include the period from July to August 1986.

3.  Then, arrange for a VA examination by an orthopedist to determine the nature and likely etiology of the Veteran's right ankle disability.  Based on a review of the entire record and examination of the Veteran, the examiner should provide a response that:

(a)  identifies, by medical diagnosis, all right ankle disabilities found; and

(b)  indicates, for each disability diagnosed, whether it is at least as likely as not (a 50 percent or better probability) that such disability is related to the Veteran's active service or injuries therein.

All opinions must include a complete rationale.

4.  Then, arrange for a VA examination with an appropriate physician to determine the nature and likely etiology of the Veteran's migraine headaches.  Based on a review of the entire record and examination of the Veteran, the examiner should provide a response that indicates whether it is at least as likely as not (a 50 percent or better probability) that the Veteran's current migraine headaches are related to her service or injuries therein, to specifically include notations of migraine headaches in 1986, and headaches with vomiting in February 1982.

All opinions must include a complete rationale.

5.  Review the record and readjudicate the claims.  If a claim remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and her representative an opportunity to respond before the record is returned to the Board. 	

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


